Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 1 of 34 PageID 123

Filing # 86340668 E-Filed 03/13/2019 03:43:21 PM

IN THE CIRCUIT COURT OF THE
THIRTEENTH JUDICIAL CIRCUIT, IN
AND FOR HILLSBOROUGH COUNTY,
FLORIDA

HILLSBOROUGH COUNTY AVIATION
AUTHORITY, a Florida independent special district

Plaintiff,
v. CASE NO.

TURO INC., a Delaware Corporation,
and multiple unknown JANE and JOHN DOE

Defendants.
/
VERIFIED COMPLAINT

Plaintiff, the HILLSBOROUGH COUNTY AVIATION AUTHORITY (“Aviation
Authority”), by and through its undersigned attorneys, sues the Defendants, TURO INC.
(“Turo”), a Delaware corporation, and multiple unknown JANE and JOHN DOE (collectively
the ““Turo Operators’’) and states:

JURISDICTION, PARTIES, AND VENUE

1, This is an action for injunctive relief and monetary damages in which the amount

in controversy is in excess of $15,000.00 exclusive of interest and costs, an amount within the

jurisdiction of this Court by virtue of Section 26.012, Fla. Stat. (2018).

 

2. The Court has jurisdiction over this action, which seeks temporary and permanent

injunctions to preclude Defendants’ continued trespass, damages and an accounting resulting

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 2 of 34 PagelID 124

from Defendants’ unauthorized commercial ground transportation activity at Tampa
International Airport.

3, Turo is subject to the jurisdiction of this Court because it operates, engages in
and/or carries on a business or business venture in the State of Florida (the “‘State”) and because
it committed tortious acts within this State pursuant to Section 48.193, Fla. Stat. (2018).

4, The Aviation Authority is an independent special district validly existing under
Chapter 2012-234, Laws of Florida, as amended (the “Act”), which grants the Aviation
Authority the exclusive jurisdiction, control, supervision and management over all public
airports in Hillsborough County, Florida (the “County’), including the Tampa International
Airport.

5. Defendant, Turo Inc., is a Delaware corporation, with an address of 116 New
Montgomery Street, Suite 700, San Francisco, California 94105, that is not registered to do
business in the State of Florida. Turo operates a web-based rental car enterprise that collects car
rental and related fees from Florida car rental customers, for cars owned by Turo agents,
including the Jane and Joe Co-Defendants, which Turo rents through Turo’s app and website to
car rental customers who are solicited and identified by Turo.

6. Turo is currently and has at all material times engaged in business in Hillsborough
County, Florida, in concert with, as an agent, and affiliate of multiple unknown Jane and John
Doe Co-Defendants herein, to arrange for and collect the car rental fees for car rental deliveries
and pickups of its Jane and John Doe Co-Defendant agents’ rental cars at the Tampa

International Airport.

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 3 of 34 PagelD 125

7, The multiple unknown Jane and John Doe Defendants are all unknown Turo
agents and affiliates who reside in Hillsborough and neighboring counties, and who have
engaged in business in Hillsborough County, Florida with Turo, by delivering and/or picking up
rental cars to Turo customers, or conducting other unauthorized commercial ground
transportation activities on Tampa International Airport property in exchange for Turo providing
rental car advertising, customers and paying Jane and John Doe Co-Defendants a portion of the
car rental and related fees collected by Turo through its app and website.

8. Venue is proper in Hillsborough County, Florida, pursuant to Section 47.051, Fla.
Stat. (2018), because multiple Defendants reside in Hillsborough County, Florida, all Defendants
do business in Hillsborough County, Florida, and all. of the causes of action alleged herein
accrued in Hillsborough County, Florida.

9. The Aviation Authority has retained the undersigned counsel to prosecute this
action against the Defendants.

10. _ All conditions precedent to the filing of this action have occurred, been satisfied
or have been waived.

BACKGROUND ALLEGATIONS

11. The Aviation Authority operates the Tampa International Airport (hereinafter
referred to interchangeably as the “Airport” or “TPA”) in Tampa, Hillsborough County, Florida,
pursuant to authority delegated to it by the State.

12. Pursuant to the Act, the Aviation Authority “shall manage airport facilities and
grant airport concessions to further the development of commerce and tourism in or affecting the

Tampa Bay area and the [s]tate.” 2012 Fla. Laws 234.
3

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 4 of 34 PageID 126

13. In managing its facilities and granting concessions for services to the public, the
Aviation Authority shall promote the development of commerce and tourism by, among other
things, “[lJimiting or prohibiting business competition which is destructive to the ends of
promoting commerce and tourism in the state.” Jd.

14. The Aviation Authority is also the Airport sponsor, as a recipient of financial
funding for airport development from the Federal Aviation Administration (the “FAA”) under
the Airport Improvement Program, authorized by the Airport and Airway Improvement Act of
1982, as amended, 49 USC § 47101, et seq.

15. TPA is an international airport that is, based on passenger traffic, the 4" busiest
airport in the State, the 29" busiest airport in the United States, and the 111" busiest airport in |
the world.

16. Given the number of individuals who use TPA’s roadways and facilities, the
Aviation Authority must strictly regulate traffic, parking and business operations on its property
to ensure public safety and convenience, to enhance efficiency and productivity at TPA, and to
comply with its federal grant obligations.

17. For this reason, the Aviation Authority, through its Rules and Regulations No.
R340 for Tampa International Airport (2017) (the “Rules and Regulations”), Aviation Authority
Policy P310: Commercial Ground Transportation (the “Commercial Ground Transportation
Policy”), and Aviation Authority Policy P822: Off-Airport Rental Car Companies (the “Off-
Airport Rental Car Policy”) (collectively referred to herein as the “Regulations”), imposes
restrictions on individuals and entities that bring vehicles onto Airport property for commercial

purposes, including requiring that such individuals and entities obtain a contract or permit, pay
4

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 5 of 34 PagelD 127

fees, and comply with designated traffic routes and parking requirements, which have all been
violated by the Defendants.

18, | Congestion is a particularly serious problem at TPA, given that tens of thousands
of vehicles traverse the Airport’s roadways and park on Airport property on a daily basis.

19, The Aviation Authority has attempted to address Airport congestion by opening a
Rental Car Center away from the Airport Main Terminal with a dedicated curbside for off-airport
rental car companies and by requiring these off-airport rental car companies to pick-up/drop-off
customers at the Rental Car Center curbside.

20. The Aviation Authority monitors and enforces these restrictions through its
contract terms and permit requirements.

21. By requiring that off-airport rental car companies conduct pick-ups and drop-offs
in areas other than the Main Terminal curbsides, the Aviation Authority significantly reduces
congestion at the Airport Main Terminal for arriving and departing air travelers.

22. The Airport receives no local tax dollars.

23, Rental car fees are a major source of income for the Airport.

24. The Aviation Authority generates significant operating revenue from sources such
as rental cars, parking, commercial ground transportation and other user fees, which constituted
approximately 46% of TPA’s operating budget in Fiscal Year 2017-2018.

25. There are two types of rental car companies that operate at TPA, each of which is

subject to a consistent set of contract/permit and fee requirements.

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 6 of 34 PageID 128

26.  “On-airport” rental car companies obtain a concession through a competitive
procurement process to lease physical space on Airport property for the convenience of their
customers.

27. Other companies, called “off-airport” rental car companies, maintain facilities
outside Airport property but access Airport travelers and are granted the use of certain designated
Airport roadways and operating areas to pick up and drop off their customers.

28. — The Aviation Authority imposes the same basic contract/permit terms and fees on
all “on-airport” rental car companies that operate at TPA.

29, The Aviation Authority imposes the same basic contract/permit terms and fees on
all “off-airport” rental car companies that operate at TPA.

30. This consistent regime preserves fair competition and ensures that individuals and
entities that derive commercial benefit from TPA’s facilities pay their fair share of maintaining
those facilities.

31. In Fiscal Year 2017-2018, there were eleven rental car companies (representing
eighteen rental car brands) that operated at TPA pursuant to valid permits/contracts and paid the
applicable fees.

32. Collectively, those eleven companies paid approximately $43,870,922 in fees to
operate at TPA in Fiscal Year 2017-2018.

33. Defendant, Turo is a web-based rental car enterprise that rents cars owned by
Turo affiliates to the car rental customers who are solicited and billed by Turo.

34.  Turo posts available rental cars on its website and mobile application (“app”),

provides tailored search functions for prospective renters, receives rental car requests, processes
6

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 7 of 34 PagelD 129

reservations and payments, and retains a percentage of the proceeds from each rental car
transaction (usually 25%, depending on the insurance coverage selected).

35.  Turo’s website, available at https://turo.com, describes its business as a
competitor of “traditional” rental car companies and repeatedly uses phrases like “way better

than a rental car,” “skip the rental counter” and “not your typical car rental”:

Not your typical car rental

Bypass the rental counter and rent better cars from real people

 

36. In competing with “traditional” rental car companies, Turo claims two

distinguishing advantages: lower cost and the convenience of vehicle delivery.

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 8 of 34 PagelID 130

37. | Turo’s homepage advertises that customers can “bypass the rental counter” and
“pick up your rental or get it delivered, wherever you need it, up to 35% less than traditional

agencies”:

Way better than a rental car

Bypass the rental counter and book unforgettable cars from friendly locals

THE CAB VOU WANT WEIR WOME WANT AY
Choose from aver 800 unique makes and Pick up the car or get It delivered, wherever
models from affordable daily drivers to rare you need it, up fo 35% less than traditional
specialty cars. agencies.

Book the perfect car

38. While Turo does not own its Co-Defendants’ vehicles that Turo rents to the
public, Turo nonetheless offers a full-service rental car experience comparable to that offered by
“traditional” rental car companies.

39.  Turo tells prospective renters on its website, “[w]e’ll be here for you every step of
the way during your trip,” and promises insurance coverage, “24/7 roadside assistance” and “24-
hour customer support.”

40. _Turo also touts its thorough safety and screening procedures, claiming on its
website that “[ylour safety is a top priority.” Turo’s “Trust and safety” page tells prospective
renters, “YOU’RE PROTECTED. Each car on Turo must meet our rigorous eligibility standards

for safety, condition, and operations.”

,
3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 9 of 34 PagelD 131

41. For its Co-Defendant agents and affiliate car owners, the “Trust and safety” page
has a similar message: “YOU’RE SAFE. We screen each traveler, so you can be confident when
you hand over your keys.”

42. Turo’s car owners, agents and renters are required to register, reserve the rental
cars, and pay Turo on the Turo website or app.

43. In addition to screening renters, Turo offers car owners a variety of other
supportive services, including free professional photography for vehicles and a pricing algorithm
designed to maximize profits.

44. Automobile owners who desire to have Turo rent their cars have an option of
setting the daily rental rate or using Turo’s automatic pricing option, which sets the car rental
price based on market values, location, time of year, and other data used by Turo.

45. At the time the reservation is made on the Turo website or app, Turo charges the
car renter full cost for the car rental transaction by billing the renter’s credit card on file in the
renter’s account on the Turo website or app.

46.  Turo pays its Co-Defendants their portion of the Turo car rentals by direct
deposit, initiated by Turo 30 minutes after the rental ends, or if a rental is for more than a week,
Turo remits its Co-Defendants’ rental car payment at the end of each week.

47. Consistent with the comprehensive car rental services it offers, Turo carries or
enforces a number of standardized umbrella policies that cover all Turo rental transactions.

48. Turo has detailed “Terms of Service,” a cancellation policy, an extension and late

return policy, a minimum rental duration, a late fee schedule, a smoking policy, a pet policy, a

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 10 of 34 PageID 132

fuel policy, a toll policy, a security deposit policy, a street parking policy, a nondiscrimination
policy, and community guidelines on the Turo website and app.

49. Turo also has a policy governing the removal of copyrighted material from car
listings and reserves the right to modify listings on the app and website at its discretion.

50. Turo’s Co-Defendant car owner agents must comply with Turo’s many policies or
risk termination from Turo.

51. Indeed, Turo reserves the right to remove car owners or listings from the app and
website for any reason or no reason.

52. In the event that a vehicle is not returned by the end of the reservation, is found
illegally parked, apparently abandoned, or used in violation of applicable law or Turo’s Terms of
Service, Turo has the option to repossess the vehicle.

53. In sum, the Turo and its Co-Defendants’ rental car experience is standardized and
controlled by Turo down to the small details.

54. Airport car rentals constitute part of Turo’s business model and advertising.

55. On Turo’s “How Turo works” page, airport rental car delivery is one of three

options provided for Turo and its Co-Defendants’ to rent cars using Turo’s app and website:

10

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 11 of 34 PageID 133

Car delivery

imagine the feeling travelers will get when you drop off your car curbside, or pull up
in front of a restaurant downtown. Once yau greet them and hand over your keys,
they'll never want to go back ta an agency counter again.

THERE ARE THREE OPTIONS FOR MEETING TRAVELERS:

3 ral

Owners deliver to custom locations Owners deliver to nearby airports Bf Ghcel (Tee aso eT a Ro tae a Melo d tLe)

around town, within a set radius location

| Search cars with delivery elias TNCs

 

56. In multiple places on its website, Turo affirmatively advertises as an “alternative
to airport car rentals” and promotes that Turo’s agents deliver rental cars to customers at over

300 airports, including TPA.

Why Turo?

CHOICE * VALUE © ACCESSIBILELY

Choose trom hundreds of unique cars Book the car you want ~ up to 35% less Book a car from home or on the go,
for every occasion and every budget than traditional agencies whenever and wherever you want it

ag nN Mee: she i RPP ET
4, SOR $004
cities airports
is Ae i hot EY SERIE OT

11

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 11
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 12 of 34 PagelID 134

57.  Turo also emphasizes on its “Owners tools” page that, “One thing that really
distinguishes Turo from traditional rental car agencies is the unparalleled convenience of
delivery.”

58. In addition to the promotional! language on its website, Turo structures its website
functions and default options to facilitate car rental transactions at TPA.

59. For instance, Turo aggregates listings that offer TPA car rental pickups and drop-
offs under a single easily searchable tab called “TPA — Tampa International Airport, Tampa,
FL.”

60. | When prospective car renters in Tampa click the search box on Turo’s homepage
to input their desired location, a dropdown menu pre-populated by Turo lists “TPA — Tampa
International Airport” as one of the suggested locations.

61. Similarly, Turo promotes its airport delivery option to car renters on its “Tampa”
page, which lists “TPA — Tampa International Airport, Tampa, FL” as one of the suggested
search options for nearby car rental locations, advises renters to “[s]kip the rental counter” and

provides a “search TPA” button.

12

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 12

 
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 13 of 34 PageID 135

AIRPORT PICKUP AVAILABLE

Skip the rental counter _

Tampa International Airport Sarasoia-Bradenton Intemational Airport

Search SRO

 

62. | When a prospective car renter selects the suggested search option for “TPA — .
Tampa International Airport, Tampa, FL”, he or she is directed to a long list of cars available for
rent displayed under the words “Skip the rental counter. 198 cars at TPA — Tampa International
Airport, Tampa, FL”. Many of those 198 listings expressly offer delivery to TPA.

63.  Turo further explains the logistics of airport delivery of its advertised car rentals
on the page called: “How does airport delivery work?”

64. On that page, Turo notes that its Co-Defendant car owner agents and renters often
meet at “the departures curb” or an airport “cellphone lot.” °

65. Another option, Turo suggests, is for the car owner to leave the rental car in an
airport parking lot “with a key in a lockbox.”

66. On its website, Turo advertises “car rental alternatives near Tampa International

Airport” and provides reviews by previous renters dating back to December 31, 2017 describing

13

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 13
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 14 of 34 PagelD 136

their experiences engaging in rental car transactions through Turo and the Jane and John Doe
Co-Defendants at the Airport.

67. Neither Turo nor any Co-Defendants have obtained a contract or permit as
required by the Aviation Authority to conduct commercial rental car or any other commercial
ground transportation activities on Airport property, and accordingly both Turo and its Co-
Defendants have violated the Aviation Authority’s Regulations.

68. On April 28, 2017, September 18, 2018 and January 9, 2019, the Aviation
Authority sent a cease and desist letter to Turo advising that Turo was violating the Aviation
Authority’s Regulations and was therefore trespassing, a copy of which cease and desist letters
are attached hereto as Exhibit “A”.

69. On at least eight occasions between December 3, 2018 and December 5, 2018,
Defendants engaged in rental car transactions on Airport property using the Turo website or app.

70. Of the eight occasions, three (3) involved Turo Operators delivering or picking up
rental vehicles curbside at the Airport Main Terminal; two (2) involved Turo Operators
delivering and picking up rental vehicles to the Airport passenger in the Short Term Parking
Garage; and three (3) involved a parked rental vehicle that was picked-up and returned to the
Economy Parking Garage at the Airport, all without a permit or contract with the Aviation
Authority, in multiple violations of the Aviation Authority’s Regulations.

71. As set forth herein, the following Regulations provide the framework for required
contracts or permits and permissible commercial rental car activities that apply to the

Defendants’ unauthorized commercial ground transportation operations at the Airport.

14

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 14
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 15 of 34 PagelD 137

THE REQUIREMENTS OF THE AVIATION AUTHORITY’S REGULATIONS

72. As arecipient of federal funding, the Aviation Authority is obligated to comply
with its federal grant assurances and related Federal law, 49 USC § 47107.

73. Responsibility for monitoring and ensuring airport sponsor compliance with
applicable federal obligations is vested in the Secretary of Transportation by 49 USC § 47107
and delegated to the FAA. See 49 USC § 47122.

74. The FAA is authorized to promulgate regulations and issue orders necessary to
catry out its obligations under the Federal Aviation Act and the Airport and Airway
Improvement Act of 1982. See 49 U.S.C. § 40113(a).

75. FAA Order 5190.6B, Airport Compliance Manual (hereinafter the “FAA’s
Compliance Manual”), sets forth the policies and procedures for the FAA Airport Compliance
Program, which “ensures airport sponsors’ compliance with their federal obligations in the form
of grant assurances, surplus and nonsurplus obligations, or other applicable federal law.” See
FAA Order 5190.6B, coversheet.

76. Grant Assurance 19, Operation and Maintenance, requires “the airport and all
facilities which are necessary to serve the aeronautical users of the airport. . shall be operated at
all times in a safe and serviceable condition. . . as may be required or prescribed by applicable
Federal, state and local agencies for maintenance and operation.” See Airport Sponsor
Assurances (2014).

77. To comply with its operation and maintenance requirements, the sponsor is
required “to protect the public using the airport by adopting and enforcing rules, regulations and

ordinances as necessary to ensure safe and efficient flight operations” and “to maintain and
15

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 15

 
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 16 of 34 PageID 138

operate the aeronautical facilities and common-use areas for the benefit of the public.” See FAA
Order 5190.6B, Section 7.8.

78. In addition, the State granted the Aviation Authority the power, pursuant to
Section 6 of the Act, to “[a]dopt and amend rules, regulations, and policies that are reasonably
necessary to implement [the] Act,” to “[f]ix, alter, charge, establish, and collect rates, fees,
rentals and other charges...for the services of [Aviation] Authority facilities at reasonable and
uniform rates,” and to “fix and enforce penalties for the violation of the Act or a rule, regulation,
or policy adopted in accordance with the Act.” See 2012 Fla. Laws 234.

79. Pursuant to the authority granted by the State and to comply with its federal grant
obligations, the Aviation Authority adopted the Regulations, which establish a framework for the
permit and contract requirements and permissible commercial ground transportation activities at
the Airport.

80. Pursuant to the Commercial Ground Transportation Policy, the purpose of the
Aviation Authority’s regulation of commercial ground transportation services is to ensure
acceptable standards of service to the public; avoid congestion of Airport roadways, curbsides
and parking areas; ensure appropriate revenue is received by the Authority from those providing
commercial ground transportation services at the Airport; and ensure compliance with the
operating procedures for ground transportation and other applicable Airport Rules and
Regulations. See Commercial Ground Transportation Policy, at 1.

81. The Commercial Ground Transportation Policy requires that “all commercial
ground transportation services regularly serving the [A]irport must show evidence of adequate

liability insurance coverage; must operate under the terms of a current contract or permit with the
16

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 17 of 34 PagelD 139

Authority; must park, load and unload passengers only in those areas or locations on the airport
specifically designated for such purposes; and must abide by all operating procedures
specifically established for commercial ground transportation and all other applicable airport
rules and regulations.” See Commercial Ground Transportation Policy, at 2-3.

82. The Aviation Authority’s Rules and Regulations prohibit a person for any
business, commercial, or revenue producing purposes, from conducting any business,
commercial enterprise or activity on Airport property without first obtaining a written contract,
permit or other form of written authorization from the Aviation Authority. §2.2.

83. In addition, the Off-Airport Rental Car Policy states “[a]ll off-airport rental car
companies deriving income from business generated at the Airport must enter into an agreement
with the Authority to perform any portion of their business on the Airport.” See Off-Airport
Rental Car Policy, at 1.

84. To control and reduce traffic and parking congestion, the Rules and Regulations
require that “[aJil Commercial ground transportation operators and Transportation Network
Companies, unless otherwise provided by agreement or permit with the Authority, will only be
allowed to deliver customers to the Airport and to meet pre-reserved customers at the Airport in
places designated by the Authority.” §8.1.

85. The Aviation Authority “will provide appropriate and convenient facilities to
permit the efficient operation of rental cars and other commercial ground transportation
vehicles”, which will be “consistent with the operational and physical constraints imposed by the
limited availability of space at the passenger terminal complex and elsewhere.” See Commercial

Ground Transportation Policy, at 2.
17

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 17
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 18 of 34 PageID 140

86. In addition, the Aviation Authority “will allocate available vehicle parking,
loading and unloading in the transportation centers, and elsewhere for use by commercial ground
transportation services”. See Commercial Ground Transportation Policy, at 3.

87. The Off-Airport Rental Car Policy further requires “[a]ll off-airport rental car
companies will transport their customers to the Airport and meet their customers at the Airport in
locations designated by the Authority.” See Off-Airport Rental Car Policy, at 2.

88. With regard to fees and charges, the Commercial Ground Transportation Policy
provides that “the Aviation Authority will establish and collect fees and charges from the
operators of airport commercial ground transportation services to ensure that the Authority
generates the appropriate revenue from the provision of these services. In establishing such fees
and charges, the Authority will include the recovery of the costs of constructing the facilities
used by each ground transportation service, and the Authority’s maintenance, operational,
administrative, and enforcement costs associated with such facilities.” See Commercial Ground
Transportation Policy, at 3.

89. The Commercial Ground Transportation Policy fees are important to maintain the
Airport’s improvements and future financial viability.

90. The ground transportation fees are also mandated by federal law, which requires
that the Aviation Authority adopt “a schedule of charges for use of [its] facilities and services”
that renders the Airport “as self-sustaining as possible” as a condition for federal grants. (49
U.S.C. § 47107(a)(13)(A). See also 49 U.S.C. § 47101(a)(13) [articulating federal policy that

airports be as financially self-sustaining as possible].)

18

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 18
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 19 of 34 PageID 141

91. 49 U.S.C. 47107()(1) requires the establishment of policies and procedures to
"assure the prompt and effective enforcement" of the revenue use and self-sustainability
requirements under 49 U.S.C. § 47107(a)(13)(A) by providing the Secretary of the Department
of Transportation with the statutory authority to adopt more detailed guidance on permitted and
prohibited uses of airport revenue. See 64 FR 7696, 7701.

92. Accordingly, the FAA’s Compliance Manual requires that “[r]ates charged for
nonaeronautical use of the airport must be based on fair market value,” which “can be
determined by reference to negotiated fees charged for similar uses of the [A]irport”. See FAA
Order 5190.68, 17.11 and 17.12.

93. The Aviation Authority’s Off-Airport Rental Car Policy states that “Off-Airport
rental car agreements will establish fees due to the [Aviation] Authority for the right to do
business on the Airport.” See Off-Airport Rental Car Policy, at 1.

94. _ Each off-airport rental car company is required to pay the Aviation Authority a
Transportation Facility Charge, Privilege Fee, and Per-Trip Fees. See Off-Airport Rental Car
Policy, at 1-2.

95. Pursuant to the Aviation Authority Resolution No. 2014-37, all off-airport rental
car companies are required to pay the Aviation Authority a Transportation Facility Charge in the
amount of $2.00 per rental transaction day (i.e. each 24-hour period), effective beginning on
April 1, 2014.

96. The Aviation Authority “may also charge a privilege fee representative of the
special benefit a particular class of business derives from the airport and its use thereof.” See

Commercial Ground Transportation Policy, at 3.
19

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 19

 
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 20 of 34 PageID 142

97. The Privilege Fee is “a set percentage of the gross receipts received by the off-
airport rental car company from Airport generated business.” See Off-Airport Rental Car Policy,
at 1.

98. Each off-airport rental car company was required to pay Privilege Fees in the
amount of 8.5% of gross receipts from October 1, 2016 to February 13, 2018, and 9% of gross
receipts beginning February 14, 2018. See Use and Permit Agreement for Off-Airport Rental Car
Concessions, Section 5,01.

99. In addition, an off-airport rental car operator is assessed Per-Trip Fees for each
time its vehicles enter the Airport property and pick-up one or more Airport customers. See Use
and Permit Agreement for Off-Airport Rental Car Concessions, Section 2.05.

100. Each off-airport rental car company will pay a Per Trip Fee of $2.50 per trip
during the first year of an operator’s agreement, $3.50 per trip during the second year of the
agreement, and $4.50 per trip during the third year of the agreement. See Use and Permit
Agreement for Off-Airport Rental Car Concessions, Section 5.04, effective beginning on August
1, 2017.

DEFENDANTS’ COMMERCIAL GROUND TRANSPORTATION OPERATIONS
UNDERMINE THE LEGITIMATE PUBLIC INTEREST
PURPOSES OF THE REGULATIONS

101. By not obtaining a required contract or permit from the Aviation Authority and

violating the Regulations, Defendants undermine the Aviation Authority’s objective of providing
‘ground transportation services consistent with public safety.

102. To promote the efficient movement of passengers to and from the Airport, the

Commercial Ground Transportation Policy states that Aviation Authority will provide a system
20

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 20
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 21 of 34 PageID 143

where commercial ground transportation operators pick up and drop off passengers at the
Airport.

103. Rental car companies are prohibited from conducting commercial ground
transportation services curbside at the Main Terminal at TPA, in order to provide less congestion
for the primarily non-commercial private vehicles.

104. By funneling commercial ground transportation activity to the Rental Car Center,
Airport Quad Lots, and elsewhere, the Aviation Authority reduces congestion and other adverse
impacts to the limited curbside space available at the Main Terminal, where passengers need
access to be picked up or dropped off safely by friends and family.

105. Defendants have undermined the efficiencies of the Aviation Authority’s traffic
flow system by conducting their commercial ground transportation operations curbside at the
Main Terminal, in parking garages at the Airport, and in other areas of the Airport where
commercial rental car activity is prohibited, thereby increasing congestion and impairing the
efficient movement of passengers, in violation of the Aviation Authority’s Regulations.

106. The Aviation Authority also seeks to provide fair, respectful competition among
providers of ground transportation services and to comply with the Federal Grant Assurances
requiring it to operate the Airport safely and in a self-sustaining manner, pursuant to Federal law.

107. An objective of the Commercial Ground Transportation Policy is to avoid
“destructive competition which would impair the quality of services to the public or lead to
uncertainty, disruption or instability of commercial ground transportation services at the airport.”

See Commercial Ground Transportation Policy, at 2.

21

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 214
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 22 of 34 PagelD 144

108. Defendants’ failure to obtain a contract or permit and follow the Aviation
Authority’s Regulations allows Defendants to unfairly undercut the prices of authorized
commercial ground transportation operators, allows Defendants to obtain a non-monetary
competitive advantage by operating at the Airport in areas where other commercial ground
transportation operators that must comply with the Aviation Authority’s Regulations cannot, and
hinders the Aviation Authority’s ability to be self-sustaining and conduct safe and efficient
airport operations. ,

109. Defendants have utilized the passenger parking garages and parking lots on
Airport property to park rental cars for their commercial purposes, which interferes with the
Aviation Authority’s efforts to make adequate parking available for Airport passengers.

110. Defendants’ continued trespasses at the Airport to conduct unauthorized
commercial ground transportation operations on Airport property undermines the objectives of
the Aviation Authority’s Regulations, jeopardizes the Airport’s federal funding by preventing the
Aviation Authority from complying with its federal grant obligations, and gives rise to an
irreparable harm with no adequate remedy at law, which cannot be solely remedied by money
damages.

111. The injury to the Aviation Authority consists of the breakdown of its ground
transportation system, violation of its federal grant obligations, and loss of revenue, which
outweighs any potential harm to the Defendants if they are prohibited from entering Airport
property without first complying with the same operational, fee, and reporting requirements that

apply to all other commercial ground transportation operators at the Airport.

22

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 22
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 23 of 34 PagelD 145

112. Asa result of the Defendants’ failure to comply with the Aviation Authority’s
Regulations, the Aviation Authority lacks the information required to quantify all of Turo and
the Turo Operators’ violations of the Regulations to calculate the resulting damages.

113. Defendants’ continued trespasses to conduct unauthorized commercial ground
transportation operations at the Airport undermines the fair, competitive environment required by
the Regulations, avoids compliance with the safety, traffic and parking regulations established by
the Regulations, and unfairly takes business from authorized commercial ground transportation
operators who are incurring costs to comply with the governing Regulations, thereby reducing
the revenues the Aviation Authority collects and frustrating multiple other non-revenue
objectives of the Aviation Authority’s Regulations.

114. Authorized commercial ground transportation operators may avoid servicing the
Airport if the Defendants are allowed to continue trespassing at the Airport and violating the
Regulation’s operating and fee requirements to obtain these unfair competitive advantages in
violation of the Aviation Authority’s Regulations.

COUNT I- VIOLATION OF THE REGULATIONS AGAINST DEFENDANTS
(Preliminary and Permanent Injunctive Relief)

115. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as set forth more fully herein.

116. The Aviation Authority is empowered to enforce the Regulations in order to
ensure the objective to promote high quality and reasonably priced ground transportation
services, while also maintaining public safety, traffic flow, parking and convenience, to ensure

the efficient movement of passengers to and from the Airport, to foster respectful competition

23

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 23
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 24 of 34 PagelD 146

- among providers of ground transportation services, and to develop revenues for support of the
’ Airport.

117. Defendants have no right to conduct their car rental business at the Airport for
commercial gain in violation of the Aviation Authority’s Regulations, and to hold themselves out
to the public as providing commercial rental car services at the Airport without first complying
with the requirements of the Regulations.

118. Defendants continued unauthorized commercial ground transportation operations
at the Airport undermine the objectives of the Regulations and give rise to an irreparable harm
with no adequate remedy at law, which cannot be entirely remedied by money damages.

119. The public interest would be served by preliminary and permanent injunctive
relief prohibiting Defendants from conducting unauthorized commercial ground transportation
operations at TPA until such time as they comply with the requirements of the Regulations.

120. The potential harm to Defendants from the issuance of preliminary and permanent
injunctive relief is outweighed by the public interest and the Aviation Authority’s duty to meet
the objectives of Ch. 2012-234, Laws of Florida, the Rules and Regulations, the Commercial
Ground Transportation Policy, and other State and Federal regulations through its enforcement
of the Regulations,

121. Wherefore, the Hillsborough County Aviation Authority demands judgment in its
favor in which the Court grants it preliminary and permanent injunctive relief (a) enjoining
Defendants and/or anyone acting or purporting to act on their behalf or in concert with them
from entering upon Airport property to conduct unauthorized commercial ground transportation

operations; and (b) enjoining Turo from offering, contracting with or charging anyone to rent any
24

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 24
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 25 of 34 PagelD 147

car for delivery or pick-up at TPA on the Turo app or website until such time as Defendants
comply with the provisions of the Regulations.
COUNT LI-TRESPASS AGAINST DEFENDANTS
(Action for Injunctive Relief and Damages)

122. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as set forth more fully herein.

123. Turo, by directing and acting in concert with its agents, the Turo Operators, has
committed trespasses at the Airport by conducting unauthorized commercial ground
transportation operations at the Airport, in violation of the Regulations.

124. Defendants’ trespasses by conducting unauthorized commercial ground
transportation operations have damaged the Aviation Authority by thwarting both non-monetary
and monetary objectives of the Regulations.

125. Defendants’ trespasses by conducting unauthorized commercial ground
transportation operations at the Airport undermine the objectives of Ch. 2012-234, Laws of
Florida, the Aviation Authority’s Regulations, and other State and Federal regulations, and give
rise to an irreparable harm with no adequate remedy at law, which cannot be solely remedied by
money damages.

126. The public interest would be served by preliminary and permanent injunctive
relief prohibiting Defendants from conducting unauthorized commercial ground transportation

operations without complying with the provisions of the Regulations.

25

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 25
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 26 of 34 PageID 148

127. The potential harm to Defendants from the issuance of preliminary and permanent
injunctive relief is outweighed by the public interest and the Aviation Authority’s duty to meet
the objectives of the Regulations.

128. Asa result of Defendants’ violations of the Regulations while trespassing on the
Airport, the Aviation Authority has suffered damages from the loss of revenue it would have
otherwise received from the ground transportation services being provided by authorized rental
car operators, as well as the non-monetary damages alleged herein.

129. For each Defendants’ rental car and passenger ground transportation transactions,
the Aviation Authority did not receive the Transportation Facility Charge of $2.00 per rental
transaction day, Privilege Fees based on the applicable percentage of off-airport rental car
operator’s gross receipts, and the Per Trip Fees in the amount of $2.50 for the first year Turo
operated at the Airport, $3.50 for the second year, and $4.50 for the third year.

130. As a result of Defendants’ failure to comply with the requirements under the
Aviation Authority’s Regulations, the Aviation Authority lacks the information required to
quantify all of the Defendants’ violations of the Regulations to calculate the resulting damages.

131. Wherefore, the Hillsborough County Aviation Authority demands judgment in its

_ favor and against Defendants in which the Court grants it preliminary and permanent injunctive
relief and damages as follows: (a) enjoining Defendants and/or anyone else acting or purporting
to act on their behalf or in concert with them from entering upon the Airport property to conduct
unauthorized commercial ground transportation operations; (b) enjoining Turo from offering,

contracting with or charging anyone to rent any car for delivery or pick-up at TPA on the Turo

26

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 26
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 27 of 34 PagelD 149

app and website; and (c) awarding damages, costs, pre-judgment interest and any other and
further relief as the Court deems just and equitable.

COUNT III-CIVIL CONSPIRACY AGAINST DEFENDANTS
(Action for Damages)

132. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as though set forth more fully herein.

133. This is an action for civil conspiracy against Turo and the Turo Operators.

134. Turo and the Turo Operators agreed with each other and acted in concert to enter
Airport property to deliver, park and pick up rental cars and passengers at the Airport for
compensation in violation of the Regulations and to conduct unauthorized commercial ground
transportation operations.

135. Defendants have been advised that their actions were violating the Aviation
Authority's Regulations.

136. The Defendants, in concert with another, engaged in the following overt acts.

137. The Defendants conducted unauthorized commercial ground transportation
operations at TPA for their pecuniary benefit and financial gain.

138. Turo, through its agents, the Turo Operators, directed Airport passengers who
used the Turo website or app to engage in rental car transactions on Airport property with the
Turo Operators notwithstanding Turo's actual knowledge that such unauthorized commercial
ground transportation operations were in violation of the Aviation Authority’s Regulations.

139. The Aviation Authority has been damaged as a result of the Defendants’ actions.

27

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 27
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 28 of 34 PagelD 150

140. Wherefore, the Hillsborough County Aviation Authority demands judgment in its
favor and against Defendants for damages, costs, pre-judgment interest and any other and further

relief as is deemed just and equitable.

COUNT IV-AIDING AND ABETTING TRESPASS AGAINST TURO
(Action for Injunctive Relief and Damages)

141. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as though set forth more fully herein.

142. This is an action for aiding and abetting a trespass against Turo.

143. Turo, at all material times, was and is aware of the prohibitions against
unauthorized commercial ground transportation operations at the Airport.

144. Turo, at all material times, was and is aware the Regulations require that everyone
that conducts commercial ground transportation operations at the Airport must comply with the
Aviation Authority’s Regulations.

145. Turo, by creating and operating its Turo app and website, aided and abetted the
Turo Operators in trespassing on Airport property to conduct unauthorized commercial ground
transportation operations.

146. Turo aided and abetted the trespass by the Turo Operators by facilitating the
rental car transactions on Airport property with Airport passengers who used the Turo website or
app to obtain rental cars at the Airport from Turo through the Turo Operators, notwithstanding
Turo's actual knowledge that such rental car transactions were unauthorized commercial ground

transportation operations that violated the Regulations.

28

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 28
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 29 of 34 PagelID 151

147. Turo benefitted financially from the violations of the Regulations and trespasses
by the Turo Operators, which Turo aided and abetted by collecting the car rental fees generated
by Defendants’ unauthorized trespasses.

148. As a result of Turo’s actions, the Aviation Authority has suffered monetary and
non-monetary damages.

149. As aresult of Turo's violations of the Regulations, while aiding and abetting the
Turo Operators' trespasses at the Airport, the Aviation Authority has suffered damage from the
loss of revenue it would have otherwise received from the commercial ground transportation
services being provided by authorized commercial ground transportation operators.

150. Turo's aiding and abetting the Turo Operators' unauthorized commercial ground
transportation operations have also damaged the Aviation Authority by thwarting the non-
monetary objectives of the Regulations.

151. Turo's aiding and abetting the Turo Operators' continued trespasses by conducting
unauthorized commercial ground transportation operations at the Airport undermines the
objectives of the Regulations and gives rise to an irreparable harm with no adequate remedy at
law, which cannot be solely remedied by money damages.

152. The public interest would be served by preliminary and permanent injunctive
relief prohibiting Turo from aiding and abetting the Turo Operators’ continued unauthorized
commercial ground transportation operations at the Airport without complying with the

requirements of the Regulations.

29

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 29
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 30 of 34 PageID 152

153. The potential harm to Turo from the issuance of preliminary and permanent
injunctive relief is outweighed by the public interest and the Aviation Authority's duty to meet
the objective of the Regulations.

154. Wherefore, the Hillsborough Aviation Authority demands judgment in its favor
and against Turo in which the Court grants preliminary and permanent injunctive relief and
damages as follows: (a) enjoining Turo and/or anyone acting or purporting to act on its behalf or
in concert with it from entering upon the Airport property to conduct unauthorized commercial
ground transportation operations; (b) enjoining Turo from offering, contracting with or charging
anyone to rent any car for delivery or pick-up at TPA on the Turo app and website; and (c)
awarding damages, costs, pre-judgment interest and any other and further relief as the Court
deems just and appropriate.

COUNT V-UNJUST ENRICHMENT AGAINST TURO
(Action for Damages)

155. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as though set forth more fully herein.

156. This is an action for unjust enrichment against Turo.

157. Turo has accepted, retained, and/or enjoyed the benefit of conducting
unauthorized commercial ground transportation operations under circumstances that make it
inequitable and unjust for the Turo to do so without paying the Aviation Authority for the value
of such benefits.

158. As a result of Turo’s failure to obtain a contract or permit and comply with the

Aviation Authority’s Regulations, the Aviation Authority lacks the information required to
30

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 30
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 31 of 34 PageID 153

quantify all of Turo’s unauthorized commercial ground transportation operations at the Airport in
violation of the Regulations to calculate the resulting fair market value of the damages.

159. Turo has failed to pay the Aviation Authority the Transportation Facility Charges,
Pre-Trip Fees, and Privilege Fees, which establish the market value of the benefits that Turo has
obtained but not paid for.

160. For all Turo rental transactions that have occurred since Turo began operations at
the Airport, the Aviation Authority did not receive the Transportation Facility Charge of $2.00
per rental transaction day, Privilege Fees based on the applicable percentage of off-airport rental
car operator’s gross receipts, and the Per Trip Fees in the amount of the $2.50 for the first year
Turo operated at the Airport, $3.50 for the second year, and $4.50 for the third year, which are
the reasonable market value of utilizing the Airport’s property for commercial ground
transportation activities.

161. Wherefore, the Hillsborough County Aviation Authority demands judgment in its
favor and against Turo for damages, costs, pre-judgment interest, and any other and further relief
as is deemed just and equitable,

COUNT VLACCOUNTING AGAINST DEFENDANTS

162. The Aviation Authority reincorporates the allegations contained in paragraphs 1
through 114 as though set forth more fully herein.

163. This is an action for an accounting with respect to the revenues earned by the
Defendants and the additional fees that they owe the Aviation Authority with respect to the

unauthorized commercial ground transportation operations conducted at the Airport.

31

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 31
Case 8:19-cv-00774-MSS-SPF Document1-1 Filed 03/31/19 Page 32 of 34 PagelD 154

164. Asa result of the Defendants’ violations of the Regulations while trespassing on
Airport property, the Aviation Authority has suffered damages from the loss of revenue it would
have otherwise received from the commercial ground transportation services provided by the
Defendants.

165. Because the Defendants have failed to comply with the Regulations by engaging
in commercial ground transportation operations without the required contract or permit from the
Aviation Authority, the amount of damages are uncertain and the Aviation Authority is entitled
to an accounting from Turo and the Turo Operators to determine the number of trips, the rental
car revenue from Airport operations, the number of Turo vehicles that have trespassed on the
Airport, and the ground transportation revenues owed to the Aviation Authority resulting
therefrom.

Wherefore, the Hillsborough County Aviation Authority demands judgment in its favor
and against the Defendants in which the Court orders an accounting from Turo identifying all
Jane and John Doe Defendants who have violated the Regulations by engaging in unauthorized
commercial ground transportation operations at TPA, listing their Airport pickups, drop-offs, and
revenues to determine the appropriate fees that the Defendants should have paid) the
Hillsborough County Aviation Authority pursuant to the Regulations, and for any other and

further relief as is deemed just and appropriate.

Dated this !3t dayor MP _ ao19.

32

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 32
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 33 of 34 PagelID 155

/s/ Keith A. Graham

Keith A. Graham

Florida Bar No. 0705314
Marchena and Graham, P.A.

976 Lake Baldwin Lane, Suite 101
Orlando, Florida 32814
Telephone No.: (407) 658-8566
Facsimile No.: (407) 281-8564

 

Attorney for Hillsborough County
Aviation Authority

33

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 33
Case 8:19-cv-00774-MSS-SPF Document 1-1 Filed 03/31/19 Page 34 of 34 PagelD 156

VERIFICATION
The undersigned, David Scott Knight, being over 18 years only and of sound mind, based on his

personal knowledge obtained as the Aviation Authority’s Assistant General Counsel, verifies that

p

By: David Scott Knight
Title: Assistant General Counsel
Hillsborough County Aviation Authority

the preceding allegations are true and accurate.

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this (ae day of March, 2019
by David Segtt kb, sgh’ as Assi start General Co, for, Hillsborough County Aviation Authority,

 

who is personally known to me or who has produced as identification.
Sa WOO
(rans Name: von
Notdry Public gtr _AANETM,
issi : é 062255
My Commission Expires:* «MY oe Moh e ot

ole Bonded Thru Budget Notay Sanoos

34

3/13/2019 3:43 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 34
